DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alder (PGPub. 2011/0107521) in view of Fisher (PGPub. 2002/0083528) and Lin (PGPub. 2004/0232756).
With regard to Claim 1:
Alder discloses: An inflatable pad (300), comprising a pad body, wherein the pad body includes two inflation gaskets formed by bonding by hot-pressing surrounding edges, wherein the inflation gasket at one side of the pad body is provided with an inflation interface internally communicated with the inflatable pad, horizontal sealing lines (320) formed by hot-pressing are uniformly distributed on the inflation gasket in the horizontal direction (Fig. 5; [0048]).
However the specific embodiment of Alder does not explicitly disclose: circular sealing rings formed by hot-pressing are provided at both 
Nevertheless Fisher teaches an inflatable mattress comprising circular welds (130), formed by heat welding, spaced along a top surface of the inflatable mattress (Figs. 2-5; [0042]), for the purpose of effectively sealing two layers together to create separate specific airtight regions in the mattress. Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the embodiment of Alder with the teachings of Fisher such that the modification yields: “circular sealing rings formed by hot-pressing are provided at both ends of each of the horizontal sealing line, a gap between the circular sealing ring and the horizontal sealing line is used as an air passage”, for the purpose of effectively sealing two layers together to create separate specific airtight regions in the pad and since circular weld rings in inflatable beds/pads/mattresses are old and well-known in the art.
Furthermore another embodiment of Alder teaches a plurality of vertical sealing strips (220) formed by hot-pressing are distributed in the In re Japikse, 86 USPQ 70.
Furthermore Lin teaches an inflatable pad comprising sealing lines that have a semicircular arc shape, for the purpose of changing the size and shape of the inflatable regions of the pad thus effectively changing the overall shape, feel, and comfort of the inflatable pad. Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Alder (as modified above) with the teachings of Lin such that the modification yields: “both ends of Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 CCPA 1956), and since it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). 
With regard to Claim 2:
Alder (as modified above) discloses the invention as described above.
Furthermore Alder (as modified above) discloses: wherein the circular sealing ring is formed by nesting two concentric circles with different radii (Fisher: see shape and design of Ref 130 in Figs. 1-4).
With regard to Claim 3:
Alder (as modified above) discloses the invention as described above.
However Alder does not explicitly disclose: wherein the diameter of the outer circle of the circular sealing ring ranges from 6mm to 30mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the size of the In re Rose, 105 USPQ 237, (CCPA 1955).
With regard to Claim 4:
Alder (as modified above) discloses the invention as described above.
However Alder does not explicitly disclose: wherein the width of the air passage ranges from 3mm to 30mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the size of the air passage ranges of Alder (as modified above) such that the modification yields: “wherein the width of the air passage ranges from 3mm to 30mm”, for the purpose of changing the size the pad in general to fit different-sized users and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).
With regard to Claim 5:
Alder (as modified above) discloses the invention as described above.
However Alder does not explicitly disclose: wherein the inflation gaskets are made of TPU coated cloth.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the material of Alder (as modified above) such that the modification yields: “wherein the inflation gaskets are made of TPU coated cloth”, for the purpose of improving the quality and durability of the pad as a whole and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAHIB T ZAMAN/Examiner, Art Unit 3673